Citation Nr: 0418175	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the reduction in the disability rating for right knee 
meniscal tear, post arthroscopy, from 20 percent to 10 
percent disabling effective from September 1, 2002 was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from February 1987 
until April 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which reduced the appellant's disability 
rating for right knee meniscal tear, post arthroscopy from 20 
percent to 10 percent disabling effective from September 1, 
2002.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant is service-connected for right knee 
meniscal tear, post arthroscopy, a disability for which a 20 
percent disability rating was assigned from September 1, 
1999.

2.  In a June 2002 rating decision, the 20 percent disability 
rating for right knee meniscal tear, post arthroscopy was 
reduced to a 10 percent disability rating effective September 
1, 2002.

3.  The evidence of record, to include VA medical records, 
private medical records, VA examination records, and the 
appellant's own contentions shows functional loss sufficient 
to warrant restoration of the 20 percent disability rating 
for the appellant's service-connected right knee disability.




CONCLUSION OF LAW

The June 2002 rating decision which reduced the appellant's 
disability rating for right knee meniscal tear, post 
arthroscopy from 20 percent to 10 percent disabling was 
improper.  38 C.F.R. §§ 3.105(e), 3.344 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the reduction of the appellant's evaluation for 
his service-connected right knee disability from 20 percent 
to 10 percent disabling.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

In light of the favorable decision contained herein, that is, 
the restoration of the appellant's 20 percent rating for his 
service-connected right knee meniscal tear, post arthroscopy, 
it is clear that sufficient evidence was developed in this 
case in this respect.


II.  Propriety of the Reduction of the Appellant's Disability 
Rating for Right Knee Disability

When implementing a rating reduction, the RO must comply with 
certain procedural requirements.  For example, the applicable 
regulations provide that prior to a reduction in evaluation 
of a service-connected disability: (i) a rating proposing 
such reduction must be sent to the appellant's latest address 
of record and must also set forth all material facts and 
detailed reasons for such reduction, (ii) the appellant must 
then be given 60 days to present additional evidence to show 
that such reduction should not be made, and (iii) if 
additional evidence is not received within the 60 day period, 
final rating action shall be taken and the evaluation shall 
be reduced.  38 C.F.R. § 3.105(e) (2003).

The Board notes that the applicable procedure was followed in 
this case.  In April 2002, the RO issued a proposed rating 
decision to the appellant indicating that a reduction in the 
evaluation of his service-connected right knee disability 
from 20 to 10 percent disabling was warranted in this case.  
The April 2002 proposed rating decision also set forth the 
material facts as well as detailed reasons for such 
reduction.  The Board additionally notes that the appellant 
was informed to submit any evidence showing that such 
reduction should not be made within 60 days, however, no such 
evidence was submitted by the appellant.  Accordingly, in 
June 2002 the appellant's service-connected right knee 
disability evaluation was reduced from 20 to 10 percent 
disabling effective September 1, 2002.

Moreover, in cases where a disability rating is especially 
longstanding, the appellant is provided with further 
safeguards prior to a reduction in rating.  These safeguards 
are codified at 38 C.F.R. § 3.344(a), (b) (2003).  When the 
originating agency fails to consider these criteria, the 
rating reduction is deemed void ab initio.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992);  Brown v. Brown, 5 Vet. 
App. 413 (1993).  The provisions apply to rating disabilities 
which have continued at the same level for a period of 5 
years or more. 38 C.F.R. § 3.344(c) (2003).

Here, the appellant's 20 percent rating for right knee 
meniscal tear, post arthroscopy was effective from September 
1, 1999.  The reduction was effective September 1, 2002, or 
before the 20 percent rating was in effect more than 5 years.  
Thus, the protections of 38 C.F.R. § 3.344(a) and (b) do not 
apply.

As such, the appellant's service-connected right knee 
disability is considered a disability which is likely to 
improve, and where reexamination discloses improvement in 
such condition, a reduction in rating is warranted.  
38 C.F.R. § 3.344(c) (2003).  The appellant's 20 percent 
rating effective from September 1, 1999 to September 1, 2002 
was based upon VA medical records, VA examination conducted 
in November 1999, and the appellant's own contentions.  The 
aforementioned medical evidence showed that the appellant's 
service-connected right knee disability was manifested by 
subjective complaints of pain and swelling, tenderness to 
palpation, laxity and lateral instability, inability to 
squat, marked limp, weakness, extension to 0 degrees with 
pain, flexion to 80 degrees with pain at 75 degrees, and the 
use of a support brace.  Therefore, the appellant's service-
connected right knee disability was evaluated as 20 percent 
disabling based upon moderate impairment of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

The appellant's current 10 percent evaluation for his 
service-connected right knee disability was based upon 
private medical records dated in June 2001, VA examination 
conducted in January 2002, and the appellant's own 
contentions.  For example, the appellant contends that his 
right knee disability is currently manifested by subjective 
complaints of pain, swelling, and the inability to perform 
physical exercise such as running, weight lifting, and 
basketball.  The January 2002 VA examiner noted, however, no 
tenderness to palpation, no effusion, no instability, no 
muscle atrophy, 4/5 muscle strength, no joint laxity, and 
negative anterior and posterior drawer's sign.  Although the 
Board notes that the January 2002 VA examiner did find 
flexion limited to 85 degrees with pain, extension of minus 
10 degrees, and x-ray evidence of mild degenerative joint 
disease.



The Board additionally notes that the June 2001 private 
medical records show that the appellant is currently 
diagnosed with degenerative joint disease, right knee.  A 
finding that was also previously noted by the January 2002 VA 
examiner and also duly considered in the June 2002 rating 
decision.  

Although the objective evidence of record appears to suggest 
that the appellant service-connected right knee disability 
improved, the Board must also consider whether restoration of 
the 20 percent disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

As previously discussed, the January 2002 VA examiner's 
findings indicated limitation of motion, painful motion, and 
x-ray evidence of degenerative joint disease.  In addition, 
the appellant's subjective complaints of pain, swelling, and 
the inability to perform physical exercise such as running, 
weight lifting, and basketball are consistent with the 
January 2002 VA examiner's findings.  As such, although the 
objective evidence of record appears to suggest only slight 
impairment of the appellant's right knee, further 
consideration of the appellant's own contentions and the 
requirements of 38 C.F.R. §§ 4.40 and 4.45 (2003) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995) warrants an additional 10 
percent disability evaluation based upon functional loss.  
Therefore, the Board finds that the current 10 percent 
disability rating does not adequately compensate the veteran 
for any pain and functional loss and the rating reduction was 
improper.


ORDER

The reduction in the disability rating for right knee 
meniscal tear, post arthroscopy, from 20 percent to 10 
percent disabling effective from September 1, 2002 was 
improper.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



